Citation Nr: 0214600	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  02-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 2001 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for PTSD was denied.  

In July 2002, the veteran testified at a hearing before the 
undersigned Member of the Board sitting in Washington, DC.  
 

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.
 
2. The veteran is diagnosed with PTSD and his PTSD has been 
medically attributed to his service in Vietnam.

3. The veteran's statements regarding his actions in Vietnam 
are credible and consistent with military historical evidence 
regarding the operations of his unit of assignment.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent medical 
records.  The evidence does not show that any pertinent VA or 
private medical records exist that are not presently 
associated with the claims folder and which are obtainable, 
the Board finds that VA's duty to assist the claimant in 
obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  VA must inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case issued during the course of this 
appeal.  Accordingly, the Board finds that the duty to inform 
the veteran of required evidence to substantiate his claim 
has been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
In the present case, the veteran has been for afforded VA 
examinations for compensation and pension purposes.  

In addition, the veteran's alleged stressors were reported in 
his written statements and his medical records. The RO has 
requested that the United States Armed Services Center for 
Research of Unit Records (USASCRUR) [formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG)] verify 
the alleged in-service stressors, and USASCRUR has provided a 
response.  In addition, the veteran has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

Service connection for PTSD, as amended in June 1999, but 
effective from March 1997, requires (1) medical evidence 
diagnosing the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2001).  

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  If the veteran is found to have 
engaged in combat with the enemy, then (and only then), his 
testimony regarding alleged stressors must be accepted as 
conclusive and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," that is, credible, 
and "consistent with the circumstance, conditions, or 
hardships of such service."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  A claimant's assertions that he or she 
engaged in combat with the enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that he engaged in combat with the 
enemy.

A review of the pertinent evidence of record shows that the 
veteran served in Vietnam as a military policeman from 
January 1970 to December 1970.  During this time he served 
with the 483rd Military Police Detachment (483rd MP Det.).  
Post-service VA medical evidence shows that he presently has 
PTSD.   

With regard to alleged stressors, in a June 1999 statement, 
the veteran reported that he was present when a Sergeant with 
the nickname of "Rock" received a shrapnel wound injury 
"in his guts."  According to the veteran, this incident 
took place at the airfield in Tan An.  In various statements 
dated in August 1999, the veteran reported that he only knew 
Sergeant "Rock" by his nickname.  He reported that the 
rocket or mortar attack that injured "Rock" occurred at Tan 
An airfield between 8 and 11 p.m. in the spring of 1970.  
According to the veteran, "Rock" was hit by shrapnel which 
"tore his stomach apart."  During his recent hearing before 
the Board, the veteran testified that he was present at Tan 
An airfield when it was shelled and that he witnessed 
Sergeant "Rock" being carried away on a stretcher.  
According to the veteran, "Rock" was not assigned to his 
unit, but was merely an acquaintance.  

The veteran's reported stressors were forwarded to USASCRUR 
in an effort for verification.  In March 2001, the Director 
of USASCRUR reported that there was an attack on the Tan An 
airfield in April 1970.  Records from the 3rd Brigade, 9th 
Infantry Division, the higher headquarters of the 483rd MP 
Det., document that the Tan An airfield received several 
incoming rounds shortly after midnight on April 16, 1970.  
Preliminary reports verify that the base sustained damage to 
one building in which three base personnel were wounded.  The 
final spot report indicates that the airfield sustained seven 
U.S. casualties.  While an individual with the nickname of 
"Rock" is not noted to be a casualty, the records indicate 
that a Staff Sergeant received a fragment wound to the 
stomach. 

The Board concludes that the veteran's statements regarding 
the injuries to Sergeant "Rock" are consistent with the 
histories provided by USASCRUR that document an enemy 
artillery attack that injured a Sergeant.  The Board finds 
that the testimony presented by the veteran with regard to 
this in-service stressor is credible and collaborated by the 
history provided by USASCRUR. 

It is further noted that the veteran's stressors including, 
the injury to Sgt. Rock, were reported to a VA examiner in 
September 1999 who diagnosed PTSD. 

The Board concludes that the objective evidence of record 
indicates that the veteran has PTSD that has been medically 
linked to his service in Vietnam.  The Board finds his 
statements regarding his stressors credible and supported by 
the information provided by USASCRUR.  Accordingly, a grant 
of service connection for PTSD is in order.


ORDER

Service connection for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

